Citation Nr: 0204708	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from September 1946 
to August 1949.  He died in December 1996.  The appellant 
filed this claim as the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Boise Regional Office (RO), which denied the 
appellant's claim of entitlement to DIC benefits.  In May 
2001, the Board remanded the matter for additional 
development of the evidence.  


FINDINGS OF FACT

1.  In December 1996, the veteran was admitted to the Seattle 
VA Medical Center (MC) for coronary artery bypass graft of 
the distal left anterior descending artery.

2.  The following morning, he experienced a spontaneous 
rupture of the newly-implanted vein graft, resulting 
ultimately in his death.  

3.  The probative and credible medical evidence indicates 
that although there was no carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
providing treatment, the spontaneous rupture of the vein 
graft, and the veteran's resulting death, was not a 
reasonably foreseeable outcome of the procedure.  




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.312, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board noted in its May 2001 Remand, there has been a 
change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  The 
veteran's service medical records have been associated with 
the claims folder, as have relevant VA clinical records.  The 
appellant has identified no relevant, outstanding medical 
records or other pertinent evidence.  In fact, in a February 
2001 statement, she indicated that she had no additional 
evidence to submit.  In addition, the RO obtained detailed 
and comprehensive medical opinions from a VA cardiologist and 
a VA neurologist regarding the issue on appeal. 

The Board notes that the appellant has been informed of the 
evidence of record and the nature of the evidence needed to 
substantiate her claim via the December 1999 letter from the 
RO, an April 2000 Statement of the Case, January and December 
2001 Supplemental Statements of the Case, and the Board's May 
2001 Remand.  The discussions in these documents are deemed 
to adequately comply with VA's notification requirements.  As 
VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on the 
adjudication of this claim, the Board finds it can consider 
the merits of this appeal without prejudice to the appellant.  
Bernard v Brown, 4 Vet. App. 384 (1993).

The claims file indicates that the veteran had a long history 
of cardiovascular disease, including heart attacks in 1980, 
1988 and 1989, with prior bypass surgery performed in 1991 
and 1992.  He also suffered a stroke in November 1993.  

In December 1996, he had right shoulder, neck and jaw pain, 
and sought treatment at the Boise VAMC emergency room.  After 
examination and treatment, he was transferred to the Seattle 
VAMC.  On arrival in Seattle, it was determined that he had 
blockages of multiple coronary arteries.  Angioplasty of the 
obtuse marginal branch was successful, but attempted 
angioplasty of a stenosis of the distal left anterior 
descending artery (LAD) was not.  He continued with chest 
pain following the procedure, and a reoperative coronary 
artery bypass graft (CABG) of the LAD was recommended.  The 
attending physician discussed the procedure with the veteran, 
who gave his informed consent, and the CABG was performed on 
December 9, 1996.

No problems were noted immediately after the surgery.  
However, the next morning, the veteran's blood pressure first 
spiked, then dropped precipitously.  The intensive care unit 
(ICU) physician was notified immediately.  A thoracotomy was 
begun, during the course of which the veteran went into 
cardiac arrest.  He was reported to be asystolic for a period 
of 3-5 minutes.  He was resuscitated with open heart massage 
at which time arterial bleeding from the LAD saphenous vein 
graft was discovered.  He was then brought to the operating 
room, where physicians found a "blow-out" of a weak portion 
of the vein graft.  This was repaired, and he was 
hemodynamically stable when returned to the ICU.  However, he 
remained comatose, with the exception of seizures, after 
surgery.  Neurological testing revealed that he had suffered 
a severe hypoperfusion brain injury as a result of the CABG 
failure and cardiac arrest, with no chance of neurologic 
recovery.  The situation was discussed with the veteran's 
sons and sister, who agreed to designate him a "do not 
resuscitate" case.  He died on December [redacted], 1996.

The chart copy of the VAMC Seattle discharge summary signed 
by the veteran's physician contains handwritten marginal 
International Classification of Diseases, 9th Revision, 
Clinical Modification (ICD-9-CM) codes which appear to track 
the veteran's diagnoses on a daily basis.  The codes reported 
on and following the CABG failure and cardiac arrest include 
410.71 (subendocardial infarction), 414.10 (aneurysm of the 
heart wall), 414.02 (coronary atherosclerosis of autologous 
biological bypass graft), 427.5 (cardiac arrest), 511.9 
(unspecified pleural effusion), 997.1 (cardiac complications 
during or resulting from a procedure), and 998.11 (hemorrhage 
or hematoma complicating a procedure, including hemorrhage of 
any site resulting from a procedure).

Pursuant to the Board's May 2001 Remand, the RO requested 
medical opinions from a VA cardiologist and VA neurologist as 
to (1) whether it is at least was likely as not that the 
veteran's death was caused by hospital care, medical or 
surgical treatment furnished at the Seattle VAMC in December 
1996; and (2) whether the proximate cause of the veteran's 
death was an event not reasonably foreseeable.  

By November 2001 opinion, a VA cardiologist indicated that he 
reviewed the veteran's medical records and concluded that his 
death was not "caused by" hospital care, medical or 
surgical treatment furnished at the Seattle and Boise VAMCs.  
He explained that, in light of his history of diabetes, 
smoking, stroke, COPD, bypass surgery, and chronic 
insufficiency, the veteran was clearly at high risk for 
repeat surgery.  He indicated that the veteran received 
"commendable care" at the Seattle and Boise VAMCs.  The VA 
cardiologist also indicated that the proximate cause of the 
veteran's death was spontaneous rupture of the newly-
implanted vein graft which led to cardiovascular collapse 
requiring prolonged resuscitation and emergency return to the 
operating room for repair.  He noted that neurologist notes 
suggested that it was this period of poor brain perfusion 
which led to the veteran's unrecoverable coma.  Although the 
vein was clearly not of optimal quality, it had been revised 
by the surgeon prior to being used with the intent of 
improving its durability.  It was inspected prior to closing 
the chest.  The cardiologist also indicated that he did not 
believe the surgeons felt that spontaneous rupture was a 
reasonably foreseeable outcome of the procedure.  He noted 
that medical texts made no mention of this complication at 
all and that an informal survey of two experienced cardiac 
surgeons revealed one case in their combined experience of 
several thousand operations.  He indicated that there was 
certainly reason to worry about a number of different 
complications arising from a second coronary bypass surgery 
in the veteran, but this particular complication seemed an 
extremely unlikely one and not reasonably foreseeable.  

In December 2001, a VA neurologist opined that after 
reviewing the veteran's medical records, he agreed that the 
veteran's death had not been "caused by" VA hospital care, 
medical or surgical treatment.  Specifically, he indicated 
that the veteran had been provided "very appropriate care" 
for his neurological concerns.  He noted that the veteran's 
history was remarkable for a cerebrovascular accident in 
1992, associated with risk factors such as diabetes, tobacco 
use, and CAD.  He noted that during his hospitalizations, he 
received treatment with aspirin which was appropriate for 
providing stroke prevention, as well as therapy for his 
myocardial infarction.  Prior to his coronary bypass surgery, 
he had a carotid ultrasound which showed that his vessels 
were patent.  He indicted that records showed that the 
veteran was diagnosed with hypoperfusion brain injury when he 
developed unresponsiveness and intermittent myoclonic jerks.  
In addition to notes of "asystole for 3-5 minutes, he noted 
the veteran's vital signs showed systolic blood pressure of 
68 or less and that this degree of hypoperfusion would 
certainly be consistent with the severe brain injury the 
veteran displayed.  He noted the subsequent pupillary 
asymmetry and eventual death are expected consequences of 
elevated intracranial pressure resulting from anoxic brain 
injury.  He indicated that there was no treatment to reverse 
the damage and the "do not resuscitate" order was 
appropriate.  As to the cardiologist's opinion that the 
proximate cause of the veteran's death (a spontaneous rupture 
of the vein graft) was an event not reasonably foreseeable, 
he indicated that he agreed.  He explained that the 
hypoperfusion from the rupture would certainly have been 
sufficient to cause the clinical and laboratory findings of 
severe anoxic brain injury that then contributed to the 
veteran's death.  

A review of the record indicates that the appellant's claim 
of entitlement to DIC benefits under 38 U.S.C.A. § 1151 was 
received by the Boise RO in December 1999.  Thus, it is 
governed by the amended version of 38 U.S.C. § 1151, 
effective on October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (2000). 

In pertinent part, that law provides that compensation shall 
be awarded for a qualifying death of a veteran in the same 
manner as if such death were service-connected.  For purposes 
of this section, a death is a qualifying death if it was not 
the result of the veteran's willful misconduct and the death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

VA implementation of the law is found at 38 C.F.R. § 3.358.  
In pertinent part, that provision requires that any 
additional disability or death "is actually the result" of 
an injury suffered as a result of VA medical care "and not 
merely coincidental therewith," and that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  See 38 C.F.R. § 
3.358(c)(1)-(3) (2001).  Necessary consequences are defined 
as those which are certain to result from, or were intended 
to result from, the medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).  

The appellant in this case claims that her husband died as a 
result of hospital care, medical or surgical treatment 
provided at the Seattle VAMC in December 1996, and that she 
is therefore entitled to DIC under the provisions of 38 
U.S.C. § 1151.  Applying the criteria above to the facts in 
this case, the Board finds that the criteria for an award of 
DIC under the provisions of 38 U.S.C.A. § 1151 have been met.  

It is clear from the record that the veteran's death was not 
a "necessary consequence" of either the CABG surgery or the 
emergency surgery to repair the split in the saphenous vein 
graft.  Moreover, there is no evidence of (and appellant has 
not alleged) any negligence, lack of skill or similar fault 
in the veteran's medical care on the part of VA.  However, 
the medical evidence of record clearly indicates that the 
vein graft failure and subsequent fatal hypoperfusion brain 
injury which developed after VA surgery were not "reasonably 
foreseeable" events under the circumstances.  Thus, as the 
evidence shows that the veteran's death was an unforeseeable 
result of VA surgery, DIC benefits under 38 U.S.C.A. § 1151 
are payable on that basis.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

